Citation Nr: 0925629	
Decision Date: 07/09/09    Archive Date: 07/21/09

DOCKET NO.  06-36 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to nonservice-connected disability pension 
benefits, to include entitlement to special monthly pension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel

INTRODUCTION

The Veteran had active military service from October 1961 to 
August 1962.  He also served a period of active duty for 
training (ADT) in the Army National Guard from April 1961 to 
June 1961.  

Service personnel records further detail that the Veteran 
served in the Texas Army National Guard from March 1961 to 
March 1964 and from February 1965 to January 1966.  The 
Veteran served in the United States Army Reserves (USAR) from 
March 1964 to February 1965.  Additional evidence of record 
indicates that the Veteran was honorably discharged from the 
USAR in February 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2006 rating determination by the Waco, 
Texas Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied entitlement to nonservice-
connected disability pension benefits.

In April 2009, the Veteran testified at a hearing before the 
undersigned Veterans Law Judge at the RO.  A copy of the 
transcript of that hearing is of record.

The Board notes that the Veteran's representative appears to 
be filing claims for entitlement to service connection for a 
heart disability as well as entitlement to a total disability 
rating based on individual unemployability due to service-
connected disabilities (TDIU) in a September 2006 statement 
of record.  These matters are referred to the RO for proper 
action.


FINDING OF FACT

The Veteran did not serve on active duty during a period of 
war.




CONCLUSION OF LAW

The basic requirements for entitlement to nonservice-
connected disability pension benefits have not been met.  38 
U.S.C.A. § 1521 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.2, 
3.3. 3.6 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).  The Board notes that 38 C.F.R. 
§ 3.159 was revised, effective May 30, 2008.  Subsection 
(b)(3) was added and notes that no duty to provide § 5103(a) 
notice arises "[u]pon receipt of a Notice of Disagreement" 
or when "as a matter of law, entitlement to the benefit 
claimed cannot be established."  See 38 C.F.R. § 3.159 
(b)(3) (2008).

The Board has considered whether further development of this 
claim is warranted under the VCAA or previously existing law.  
However, as will be further discussed below, this claim is 
being denied as a matter of law; therefore, no further 
development under the VCAA or previously existing law is 
warranted.  See 38 C.F.R. § 3.159 (b)(3) (2008); see also 
Mason v. Principi, 16 Vet. App. 129, 132 (2002); see 
generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); see also 
Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) 
(holding that the VCAA is not applicable where it could not 
affect a pending matter and could have no application as a 
matter of law); see also VAOPGCPREC 2-04; 69 Fed. Reg. 25180 
(2004).



Nonservice-connected Disability Pension Benefits

Active duty includes any period of active duty for training 
(ADT) during which the individual concerned was disabled from 
a disease or injury incurred or aggravated in line of duty.  
See 38 C.F.R. § 3.6 (2008).

Basic eligibility for pension benefits exists when a veteran 
has active service of 90 days or more during a period of war; 
has active service during a period of war and was discharged 
or released from such service for a service-connected 
disability; has active service for a period of 90 consecutive 
days or more and such period began or ended during a period 
of war; or has active service for an aggregate of 90 days or 
more in two or more separate periods of service during more 
than one period of war.  See 38 U.S.C.A. § 1521 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.3 (2008).

In this case, the pertinent facts are not in dispute.  The 
Veteran seeks entitlement to nonservice-connected disability 
pension benefits.  The National Personnel Records Center 
(NPRC) verified that the Veteran had a period of active 
military service from October 1961 to August 1962.  The 
Veteran's DD Form 214 for this period of service shows he had 
no foreign service.  An additional DD Form 214 reflected that 
the Veteran had a period of ADT from April 1961 to June 1961 
with no foreign service.

For VA pension purposes, the periods of war are defined at 38 
C.F.R. § 3.2 (2008).  The relevant period of war surrounding 
the Veteran's active duty is the Vietnam era.  For veterans 
who served on active duty in the Republic of Vietnam, 
recognized service during the Vietnam era extends from a 
period beginning on February 28, 1961 and ending on May 7, 
1975.  For veterans who did not serve in the Republic of 
Vietnam, recognized service during the Vietnam era extends 
from a period beginning on August 5, 1964 and ending on May 
7, 1975.  See 38 C.F.R. § 3.2(f) (2008).  The Veteran did not 
serve in Vietnam during his active service.  Consequently, 
the Veteran's dates of active duty service do not correspond 
to any recognized period of war as defined by 38 C.F.R. § 
3.2.

As the Veteran is not shown to have served on active duty 
during a period of war, the basic requirements for 
entitlement to nonservice-connected disability pension 
benefits have not been met and his claim must be denied.  The 
Court has held that in cases such as this, where the law is 
dispositive, the claim should be denied because of the 
absence of legal merit.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994).


ORDER

Entitlement to nonservice-connected disability pension 
benefits is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


